DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140028524 A1 (Jerauld et al., hereainafter Jerauld) in view of 2016/0028161 (Kawaguchi et al., hereinafter Kawaguchi), and further in view of US 20190098750 A1  (Seungmin Woo, hereinafter Woo).
Regarding claim 1, Jerauld discloses a communication device (paragraph 1, “methods and device”), comprising: a ground plane (figures 1 and 3; paragraph 18, “ground plane 122”); an antenna array (figures 1 and 3; paragraph 28, “antenna ray 300”), comprising a plurality of antenna elements (figures 1 and 3; paragraph 28, “antenna elements 310”); and an EBG (Electromagnetic Band Gap) structure (paragraphs 3, 22-23 and 28, “EBG structure”), comprising a plurality of EBG units (figures 1 and 3; paragraphs 28, “EBG elements 130”) formed as a rectangular shape (paragraph 20, “Alternate geometries, including but not limited to square or rectangular unit cells with corresponding square or rectangular periodic EBG elements”. The examiner gave a broad and reasonable interpretation to the limitation. The examiner is interpreting where the EBG units are formed as a rectangular shape and not necessarily the “entire EBG structure”), where the EBG units are coupled to the ground plane (paragraph 
Jerauld does not specifically disclose where the antenna array as a whole is surrounded and enclosed by the EBG structure, and the EBG structure is provided without going through any two individual antenna elements.
In related art concerning antenna apparatus having patch antenna, Kawaguchi discloses where the antenna array as a whole is surrounded and enclosed by the EBG structure, and the EBG structure is provided without going through any two individual antenna elements (Figure 5 and paragraphs 60-62, where patch 25 is surrounded by EBGs 4 without going through any two of the individual antenna elements 21, 22, 23 and 24. Where closing the gaps would constitute a designer’s choice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kawaguchi’s teachings where the antenna array as a whole is surrounded by the EBG structure, and the EBG structure is provided without going through any two individual antenna elements with Jerauld’s communication device because one of ordinary skill in the art would have recognized that “the plurality of EBGs 4 are arranged such as to form the rhombic EBG absent region 10. As a result, ensuring surface current (as well as ensuring beam width) and suppressing ripples through dispersion of radiation positions can be actualized. Therefore, regarding the directivity of the antenna apparatus 20 according to the present embodiment, fluctuations in gain can be significantly suppressed as shown in FIG. 6(b), compared to that in the reference configuration” (Kawaguchi, paragraph 67).

In related art concerning an electronic device, Woo discloses where the shortest distance from any of the antenna elements to the EBG structure is longer than 0.25 wavelength of an operation frequency band of the antenna array (paragraph 195, “The first EBG structure 231 may be disposed in such a manner that a distance between the center of the patch antenna 220 and the center of the first EBG structure 231 is a value of a quarter of a wavelength of a signal radiated from the patch antenna 220”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Woo’s teachings where the shortest distance from any of the antenna elements to the EBG structure is longer than 0.25 wavelength of an operation frequency band of the antenna array with Jerauld’s communication device because one of ordinary skill in the art would have recognized that by having a minimum distance that separates the antenna from the EBG, antenna deterioration can be prevented .
Regarding claim 6, Jerauld,  Kawaguchi and Woo disclose all the limitations of claim 1.  Jerauld further discloses  where each of the antenna elements is a patch antenna (paragraphs 18 and 21, “Patch antenna 110 may be formed by any of a number of means commonly known and used in the art, such as (but not limited to) microstrip or other printed circuit patch antenna and the like”).
Regarding claim 10, Jerauld,  Kawaguchi and Woo disclose all the limitations of claim 1.  Jerauld further discloses          where the EBG units are arranged to form a second symmetrical pattern (paragraph 20 and figure 3, “Alternate geometries, including but not limited to square or rectangular unit cells with corresponding square or rectangular periodic EBG elements…”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi  and Woo,  and further in view of US 20140354513 A1 (Nair et al., hereainafter Nair).
Regarding claim 2, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.    

In related art concerning method of fabricating electromagnetic bandgap (EBG) structures for microwave/millimeter wave applications, Nair discloses where the EBG structure is configured to suppress a front-to-back ratio of a radiation pattern of the antenna array (paragraph 5, “The problem to be solved is to successfully manufacture a Sievenpiper EBG structure” that diminishes “poor front-to-back ratio” for microwave/millimeter wave of frequencies above 15GHZ range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Nair’s teachings where the EBG structure is configured to suppress a front-to-back ratio of a radiation pattern of the antenna array with Jerauld’s communication device because one of ordinary skill in the art would have recognized that there is a need for improving front-to-back ratio in antennas, particularly in the millimeter wave frequencies (Nair, paragraph 5), so that interference or coverage in the reverse direction is minimized and a higher gain is achieved. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi and Woo, and further in view of US 20150035714 A1 (Hongyu Zhou, hereainafter Zhou).
Regarding claim 3, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.  Jerauld further discloses  where the operation frequency band is from 27GHz to 29GHz (paragraph 11, “millimeter-wave phased array antennas” where millimeter waves occupy the frequency spectrum from 30 GHz to 300 GHz).
However, Jerauld does not specifically disclose an operation frequency band from 27GHz to 29GHz.
In related art concerning phase array for millimeter-wave mobile handset and other devices, Zhou discloses an operation frequency band is from 27GHz to 29GHz (paragraph 64, “the antenna array 1000 is well-matched from 27 GHz to 29 GHz.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s teachings where the operation frequency band is from 27GHz to 29GHz with Jerauld’s communication device because one of ordinary skill in the art would have recognized that an .  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld  in view of Kawaguchi and Woo, and further in view of Zhou and further in view of US 6501436 B1 (Saito et al., hereainafter Saito).
Regarding claim 7, Jerauld, Kawaguchi, Woo and Zhou disclose all the limitations of claim 3.  
 Jerauld does not specifically disclose where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band.
In related art concerning antenna apparatus and wireless apparatus and radio relaying apparatus using the same, Saito discloses where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band (column 9, lines 15-20, “A length "a" of one side of each of the diamond shapes constituted by one pair of antennas 1 and 2, and one pair of antennas 3 and 4 is set to a 1/2 wavelength (.lambda./2). Also, a length "b" of one side of the antenna elements 5 to 12 is set to a 1/4 wavelength (.lambda./4).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Saito’s teachings where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band with Jerauld’s communication device because one of ordinary skill in the art would have recognized that ¼ wavelength of the operation frequency band is the optimal length because the field is strongest at ¼ of the wave in a sinusoidal signal.  
Regarding claim 8, Jerauld, Kawaguchi, Woo and Zhou disclose all the limitations of claim 3.   
 Jerauld does not specifically disclose where a distance between any adjacent two of the antenna elements is substantially equal to 0.5 wavelength of the operation frequency band.
Saito discloses where a distance between any adjacent two of the antenna elements is substantially equal to 0.5 wavelength of the operation frequency band (column 10, lines 32-41, where the separation between the antenna elements is ½ wavelength. “antenna elements 26 to 33 are arranged by a conductive line having a length of 1 wavelength, and are curved at centers thereof in semi-circular shapes, whose length "c" is equal to a 1/2 wavelength. Also, a length "b" of a straight line portion of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Saito’s teachings where a length of each of the antenna elements is substantially equal to 0.25 wavelength of the operation frequency band with Jerauld’s communication device because one of ordinary skill in the art would have recognized that 1/2 wavelength separation is a recognized standard used to prevent multipath distortion as well as to increase the gain.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi and Woo, and further in view of US 2018/0241442 A1 (Zirwas et al., hereainafter Zirwas).
Regarding claim 9, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.   
Jerauld does not specifically disclose where a total number of antenna elements is 16.
In related art concerning artificially mutual-coupled antenna arrays, Zirwas discloses where a total number of antenna elements is 16 (paragraphs 31-32, “16 antenna elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zirwas’s teachings where a total number of antenna elements is 16 with Jerauld’s communication device because 16 antenna elements is a designer’s choice in antenna design.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi and Woo, and further in view of US 10/326,196 B2 (Kim et al., hereainafter Kim).
Regarding claim 11, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 10.    
Jerauld does not specifically disclose where the second symmetrical pattern substantially has a hollow square shape.
In related art concerning an antenna device, Sarabandi discloses where the second symmetrical pattern substantially has a hollow square shape (figure 10 and column 17, lines 48-67, “figure 10 and column 17, lines 62-67, “the AMC 102 is provided…FIG. 10 is a view illustrating an antenna device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kim’s teachings where the second symmetrical pattern substantially has a hollow square shape with Jerauld’s communication device because the hollow design maintains the device size compacted, as it is desirable in modern days where devices are getting smaller.
Regarding claim 12, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 10.   
 Jerauld does not specifically disclose where the second symmetrical pattern comprises a first loop shape and a second loop shape, the second loop shape is positioned inside the first loop shape, and the antenna elements are positioned inside the second loop shape.
Kim discloses where the second symmetrical pattern comprises a first loop shape and a second loop shape, the second loop shape is positioned inside the first loop shape, and the antenna elements are positioned inside the second loop shape (figure 10, “figure 10 and column 17, lines 48-67, “the AMC 102 is provided…FIG. 10 is a view illustrating an antenna device having a stop band according to an embodiment of the present disclosure…a band stop area (BSA) may be formed around the antenna”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kim’s teachings where the second symmetrical pattern comprises a first loop shape and a second loop shape, the second loop shape is positioned inside the first loop shape, and the antenna elements are positioned inside the second loop shape with Jerauld’s communication device because the hollow design maintains the device size compacted, as it is desirable in modern days where devices are getting smaller.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi and Woo, and further in view of US 2019/0089069 A1 (Niroo et al., hereainafter Niroo).
Regarding claim 13, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.    
Jerauld does not specifically disclose where each of the EBG units substantially has a mushroom shape.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Niroo’s teachings where each of the EBG units substantially has a mushroom shape with Jerauld’s communication device because one of ordinary skill in the art would have recognized that mushroom shaped EBG structure is used to suppress surface wave excited by a patch antenna while improving its gain and directivity.

Claims 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi and Woo, and further in view of US 20140049437 A1 (Hung et al., hereainafter Hung).
Regarding claim 14, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.  
 Jerauld does not specifically disclose where each of the EBG units comprises a top metal piece and a connection metal pillar, and the top metal piece is coupled through the connection metal pillar to the ground plane.
In related art concerning Multi-Input Multi-Output antenna with EBG structure, Hung discloses
where each of the EBG units comprises a top metal piece (figure 1C, “patch 134”) and a connection metal pillar (figure 1C, “cell via 136” corresponding to “metal pillar”), and the top metal piece is coupled through the connection metal pillar to the ground plane (figure 1C and paragraph 26, “EBG cell 132 comprises a patch 134 and a cell via 136, wherein the patch 134 is electrically coupled through the cell via 136 down to the system ground plane 110.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where each of the EBG units comprises a top metal piece and a connection metal pillar, and the top metal piece is coupled through the connection metal pillar to the ground plane with Jerauld’s communication device because one of ordinary skill in the art would have recognized that such connection configuration is a common in the art.
Regarding claim 19, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.  

Hung discloses where a total number of EBG units is [184] (paragraphs 4 and 26, “since multiple antennas are disposed in a limited space of a mobile device, the isolation between these antennas should be taken into consideration by a designer”, where the number of antennas as well as EBGs are a designer’s consideration, too).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a total number of EBG units is 184 with Jerauld’s communication device because the number of EBG units constitute a design consideration.
Regarding claim 20, Jerauld, Kawaguchi and Woo disclose all the limitations of claim 1.   
Jerauld does not specifically disclose where a dielectric substrate, disposed on the ground plane, wherein the EBG units   penetrate the dielectric substrate.
Hung discloses where a dielectric substrate, disposed on the ground plane, wherein the EBG units   penetrate the dielectric substrate (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a dielectric substrate, disposed on the ground plane, wherein the EBG units   penetrate the dielectric substrate with Jerauld’s communication device because one of ordinary skill in the art would recognize that adding a dielectric substrate on the ground structure would improve mechanical and electrical stability as well as to allow the reduction of the antenna size, among others.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jerauld in view of Kawaguchi, Woo and Zhou and further in view of US 20140049437 A1 (Hung et al., hereainafter Hung).
Regarding claim 15, Jerauld, Kawaguchi, Woo and Zhou disclose all the limitations of claim 3.  
Jerauld does not specifically disclose where a length of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band.
Hung discloses where a length of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band (paragraph 25, “EBG structure 130 is formed in the first dielectric material 171... is smaller than 0.1 wavelength of the central operation frequency”).

Regarding claim 16, Jerauld, Kawaguchi, Woo and Zhou disclose all the limitations of claim 3.  
Jerauld does not specifically disclose where a height of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band.
Hung discloses where a height of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band (paragraph 25, “the height H2 of the second dielectric material 172 is smaller than 0.1 wavelength of the central operation frequency.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a height of each of the EBG units is shorter than 0.1 wavelength of the operation frequency band with Jerauld’s communication device because  that would stay in compliance with the requirements of design.
Regarding claim 17, Jerauld, Kawaguchi, Woo and Zhou disclose all the limitations of claim 3.   
Jerauld does not specifically disclose where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band.
 Hung discloses where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band (paragraph 26, “The EBG cells 132 are separated by a plurality of partition gaps 140. In the embodiment, some of the partition gaps 140 are arranged in an X-direction (horizontal direction), and the other partition gaps 140 are arranged in a Y-direction (vertical direction). A width of each partition gap 140 may be adjusted according to the desired frequency bands.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hung’s teachings where a distance between any adjacent two of the EBG units is shorter than 0.02 wavelength of the operation frequency band with Jerauld’s communication device because the distance between EBGs constitute a design consideration (Hung, paragraph 26).  


Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/13/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649